DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueckner (US6173679B1).
Regarding Claim 1, Brueckner teaches a method for starting up a vertical forced-flow steam generator in a waste-heat steam generator, comprising: 
supplying feed water as a working fluid (feed-water conduit 6) to the forced-flow steam generator (steam generator 1), wherein the working fluid flows firstly through a feed water preheater (preheater 2) and then through an evaporator (evaporator 3) and in the process the working fluid at least partially evaporates (steam D generated in the evaporator 3), supplying the partially evaporated working fluid to a water separation system (start-up bottle 15) in which non-evaporated working fluid is separated from evaporated working fluid and is collected (steam D already generated during start-up and separated in the start-up bottle 15),
wherein at least a portion of the non-evaporated working fluid collected in the water separation system is supplied geodetically to the evaporator (water that has been taken from the water / steam circuit only at the time of start-up is introduced into the evaporator 3 and / or the preheater 2 as needed from the start tank 15), and(unnecessary starting water in the water / steam circuit is discharged from the starting tank 15 through the drain pipe 20).

Regarding Claim 2, Brueckner teaches the method as claimed in claim 1, wherein the water separation system comprises a separator and a bottle (steam D already generated during start-up and separated in the start-up bottle 15; implying that the separator is within start-up bottle 15), and the non-evaporated working fluid is returned from the separator (water that has been taken from the water / steam circuit only at the time of start-up is introduced into the evaporator 3 and / or the preheater 2 as needed from the start tank 15). 

Regarding Claim 3, Brueckner teaches the method as claimed in claim 2, wherein, for returning the non-evaporated working fluid to the evaporator from the water separation system, a shut-off fitting is opened, and the quantity of returned working fluid is regulated solely by the geometry of the water separation system (a second part-stream conduit 27 of the branch 22 leads via a motor-driven control valve 28 to the inlet distributor or outlet header 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US6173679B1) in view of Franke (US5839396A) and Katsumi (JP2007315726A), referring to the English translation dated 3/15/2022.
Regarding Claim 4, Brueckner teaches a device for starting up a vertical forced-flow steam generator in a waste-heat steam generator, comprising: 
a feed water preheater (preheater 2) which is supplied with feed water as a working fluid via a feed water supply line (feed-water conduit 6), 
an evaporator which is arranged downstream of the feed water preheater in the direction of flow of the working fluid (evaporator 3 located downstream of the preheater 2) and which is flowed through by the working fluid and at least partially evaporates said working fluid (steam D generated in the evaporator 3), 
a water separation system at the outlet of the evaporator (start-up bottle 15), which is adapted to separate non-evaporated working fluid from evaporated working fluid (steam D already generated during start-up and separated in the start-up bottle 15),
wherein a return line from the separator opens into a point of connection of the evaporator (water that has been taken from the water / steam circuit only at the time of start-up is introduced into the evaporator 3 and / or the preheater 2 as needed from the start tank 15).

a feed water pump
the water separation system comprises a separator and a bottle, which are designed as separate containers
a working-medium outlet for the return line in the separator is situated so far above the point of connection that there is a geodetic return flow of the non-evaporated working fluid into the evaporator via the return line
a drain line branches off from the separator and opens into the bottle and is arranged in the water separation system such that it is arranged, at least in part, above the return line

Franke teaches:
a feed water pump (feed-water pump 34)
the water separation system comprises a separator and a bottle, which are designed as separate containers (water/steam separating vessel 20 and feed-water tank 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply feed-water pump 34 to Brueckner, in order to “set the quantity of feedwater” [col. 5 lines 63-64 of Franke]. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply water/steam separating vessel 20 and feed-water tank 18 to Brueckner, as modified, since in this arrangement “simple control of the start-up operation is achieved” [col. 7 lines 28-29 of Franke].

Katsumi teaches:
a working-medium outlet for the return line in the separator is situated so far above the point of connection that there is a geodetic return flow of the non-evaporated working fluid into the evaporator via the return line (As shown on Fig. 3, brackish water separator 7 is situated above the point of connection with evaporator 6 via recirculation pipe 10)
a drain line branches off from the separator and opens into the bottle and is arranged in the water separation system such that it is arranged, at least in part, above the return line (As shown on Fig. 3, the drain line to discharge valve 12 is arranged above recirculation pipe 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of brackish water separator 7 and recirculation pipe 10 to Brueckner, as modified, in order to allow for a geodetic return flow of the non-evaporated working fluid into the evaporator. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of discharge valve 12 and recirculation pipe 10  to Brueckner, as modified, so that the “water level is adjusted by discharging the can water through the discharge valve 12” [paragraph 0012 lines 5-6 of Katsumi].

Regarding Claim 5, Brueckner, as modified, teaches the device as claimed in claim 4, wherein a shut-off fitting is arranged in the return line (control valve 28).

Regarding Claim 6, Brueckner, as modified, teaches the device as claimed in claim 4, wherein a check valve is arranged in the return line (control or throttle flap 24).

(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US6173679B1), as modified, in view of Tsutomu (JPS61228201A), referring to the English translation dated 3/15/2022.
Regarding Claim 7, Brueckner, as modified, does not teach the device as claimed in claim 4, wherein the drain line comprises a pipe which projects into the separator through the bottom of the separator.
Tsutomu teaches:
the drain line comprises a pipe which projects into the separator through the bottom of the separator (As shown on Fig. 2, pole check valve 18 projects into the bottom of the separator 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply pole check valve 18 to Brueckner, as modified, for the purpose of “preventing hot water contamination” [paragraph 0001 line 25 of Tsutomu].

Regarding Claim 8, Brueckner, as modified, does not teach the device as claimed in claim 4, wherein a first evacuation line is arranged at a lower end of the separator, and opens into the bottle, to allow for the separator to be evacuated as completely as possible.
Tsutomu teaches:
a first evacuation line is arranged at a lower end of the separator, and opens into the bottle, to allow for the separator to be evacuated as completely as possible (As shown on Fig. 1, water collection tank 9 is connected to separator container 1 via a line at the bottom section of the separator container 1, reading on the claimed first evacuation line)
 to Brueckner, as modified, since “water is discharged through the water collection tank 9” [paragraph 1 lines 52-53 of Tsutomu], thus evacuating the separator as completely as possible due to the location of the evacuation line.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US6173679B1), as modified, in view of Makoto (JPS59209628A) and Carlin (US4129140A).
Regarding Claim 9, Brueckner, as modified, does not teach the device as claimed in claim 4, wherein one part of the drain line between the separator and the bottle is formed in a siphon-like manner and, at its lowest point, is provided with a second evacuation line, which opens into the bottle.
Makoto teaches:
wherein one part of the drain line between the separator and the bottle is formed in a siphon-like manner (As shown on Fig. 2, a trap 15 in provided in drain outlet 8 resembling a siphon shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the drain outlet 8 geometry to Brueckner, as modified, so that “the drain water collected in the collecting portion 13 is drawn out when a certain level or more is reached” [page 2 lines 2-3 of Makoto].

Carlin teaches:
at its lowest point, is provided with a second evacuation line, which opens into the bottle (As shown on Fig. 2; “the main siphon also has an additional inlet in the form of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the tube 33 tuaght in Carlin to Brueckner, as modified, to allow for an additional evacuation point in the system.

Conclusion                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762